Citation Nr: 1423724	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-22 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for a right wrist ganglion cyst.

3.  Entitlement to service connection for a right hand ganglion cyst.

4.  Entitlement to service connection for a left wrist ganglion cyst.

5.  Entitlement to service connection for a left hand ganglion cyst.

6.  Entitlement to service connection for a chronic disability manifested by left hand pain.  

7.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disorder.

8.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disorder.

9.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability.

10.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder musculoskeletal disorder.

11.  Entitlement to an initial compensable evaluation for a disability of the first metacarpophalangeal (MCP) joint of the right hand.

12.  Entitlement to an initial compensable evaluation for bilateral pes planus with plantar fasciitis.  

13.  Entitlement to an initial compensable evaluation for a left shoulder scar.

14.  Entitlement to an initial compensable evaluation for a left forearm lipoma.

15.  Entitlement to an initial compensable evaluation for hypertension.

16.  Entitlement to an initial compensable evaluation for cardiomyopathy.

17.  Entitlement to an initial compensable evaluation for erectile dysfunction.

18.  Entitlement to a total rating based on individual unemployability (TDIU).

19.  Whether the Veteran timely perfected his appeal to a January 2009 rating decision that denied service connection for arcus senilis, gastritis, and dermatitis as well as denied compensable ratings for residuals of a fracture of the 4th and 5th metatarsal shafts of the left foot, costochondritis, malaria, a right varicocele, hemorrhoids, and a testicle scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to November 2008.  He had an additional 4 months and 19 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) from January 2009, March 2009, and August 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the pendency of the appeal, the Veteran has claimed, in essence, that his service-connected disabilities prevent him from working.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Starting in June 2009 statements to the RO, the Veteran claimed entitlement to special adaptive housing.  Similarly, in a March 2010 statement the Veteran raised a claim for an increased rating for his sleep apnea.  However, neither of these claims has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claims of service connection for ganglion cysts of the right wrist, right hand, left wrist, and left hand and a chronic disability manifested by left hand pain, all the rating claims including the claim for a TDIU, and the timeliness of the appeal claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's restless leg syndrome had its onset in service.


CONCLUSION OF LAW

The criteria for establishing service connection for restless leg syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that his current restless leg syndrome started while on active duty and this problem has continued to the current time.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology for certain chronic diseases listed in 38 C.F.R. § 3.309(a).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

With the above criteria in mind, the Board notes that service treatment records, dated from December 2006 to June 2008, document the Veteran's complaints and treatment for restless leg syndrome since 2006.  The service treatment records also document his restless leg syndrome being treated with medication since at least 2007.  Similarly, VA treatment records dated from March 2009 to November 2012 document the Veteran's continued problem with restless leg syndrome since at least March 2009; only four months after his November 2008 separation from his over 20 years of active duty.  Moreover, the Board finds that the Veteran statements regarding being continuously on medication for restless leg syndrome since first being diagnosed with it in 2006/2007 and this medication controlling his adverse symptomatology to be both competent and credible evidence.  See Davidson, 581 F.3d at 1316.

Given the above record, the Board finds that the evidence, both positive and negative, as to whether the Veteran incurred a disease, restless leg syndrome, while on active duty which disease has continued to the current time is at least in equipoise.  Under such circumstances, and according the Veteran the benefit of the doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

In reaching the above conclusion, the Board has not overlooked the October 2008 VA examination report which did not diagnosis restless leg syndrome.  However, the Board does not find the report to be probative because the examiner mistakenly assumed that if a disease's symptoms, such as restless leg syndrome, are controlled with medication the Veteran did not have a disability for VA compensation purposes.  See McClain, 21 Vet. App. at 321.  Instead, the Board concludes that the Veteran has the claimed disability in this case.


ORDER

Service connection for restless leg syndrome is granted. 


REMAND

As to the claim of service connection for ganglion cysts of the right wrist, right hand, left wrist, and left hand, the Board notes that a November 1995 service examination noted a history of cystic legions on the forearms and hands and thereafter diagnosed multiple lipoma.  Similarly, December 1995 service treatment records documented the Veteran's treatment for ganglion cyst versus lipoma on his hands and forearms.  Moreover, in the July 2010 VA Form 9 the appellant provided competent evidence of having a continued problem with the ganglion cysts on his hands and wrists since service.

Given this record, the Board finds that a remand is required to obtain a medical opinion as to whether the Veteran still has ganglion cysts of the right wrist, right hand, left wrist, and/or left hand and, if so, are they related to the cysts and/or lipoma he had will on active duty.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claims of service connection for ganglion cysts of the right wrist, right hand, left wrist, and left hand and the claim of service connection for a chronic disability manifested by left hand pain, the Board also finds that a remand is required to provide the Veteran with VCAA notice in accordance with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to all the rating claims, in a January 2014 brief, the Veteran's representative notified VA that the Veteran's disabilities had worsened since his last VA examinations.  Therefore, the Board finds that a remand is required to provide the Veteran with new VA examinations to assess the current severity of his service-connected disabilities that are not part of the timeliness of an appeal matter.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the TDIU claim, as explained above, the record raises this claim.  See Rice, 22 Vet. App. at 447.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case nor has a medical opinion been obtained as to whether his service-connected disabilities prevent him from securing and following a substantially gainful occupation.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 19.31 (2013).  Therefore, the Board finds that a remand for such development is required.

As to all the issues on appeal, in March 2010 the Veteran notified the RO that he received treatment from Ireland Army Community Hospital.  Similarly, a review of the record on appeal reveals that the Veteran may receive ongoing treatment from the Fort Knox, Louisville, and Grayson VA Medical Centers, as well as from Jewish Hospital and at Tri Care in Fort Knox.  Therefore, while the appeal is in remand status, the Veteran's treatment records from these facilities should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

As to the timeliness of the appeal issue, the Board finds that the Veteran, in March 2011, filed a timely notice of disagreement (NOD) as to the August 2010 decision by the RO finding that no timely appeal was received as to a January 2009 rating decision that denied service connection for arcus senilis, gastritis, and dermatitis as well as denied compensable ratings for residuals of a fracture of the 4th and 5th metatarsal shafts of the left foot, costochondritis, malaria, a right varicocele, hemorrhoids, and a testicle scar.  The RO did not thereafter issue a statement of the case (SOC).  Therefore, the Board finds that a remand for a SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the veteran disagrees does not suffice but instead a remand is required).  

In reaching the above conclusion, the Board has not overlooked the fact that the RO in a subsequent September 2011 decision found that the Veteran had, in fact, timely perfected his appeal as to all these issues and thereafter certified all the issues to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, after filing a timely notice of disagreement, the filing of a timely substance appeal may not be needed to perfect an appeal as it is not jurisdictional).  However, nothing in the March 2010 statement in support of claim that the RO accepted as a substantive appeal as to these issues discussed the claims of service connection for arcus senilis, gastritis, and dermatitis or the claims for compensable ratings for residuals of a fracture of the 4th and 5th metatarsal shafts of the left foot, costochondritis, malaria, a right varicocele, hemorrhoids, and a testicle scar.  Moreover, the Board finds that the facts of this case can be distinguished from those in Percy, because in the current case, the RO in August 2010 issued a decision as to this timeliness question.  Therefore, the Board finds that it has jurisdiction over this question because it was adjudicated by the RO in a decision and that decision was the subject of a NOD.  See Manlincon, 12 Vet. App. at 238.

Also as to the timeliness of the appeal issue, in the March 2011 NOD, the Veteran notified VA that after receiving the RO's May 2010 letter he went online to request additional time to perfect his appeal and was given a number identifying his request.  The Veteran also notified VA that his June 2010 VA Form 9 as to all these issues was mailed to the RO return receipt requested.  However, the existing record does not include either documentation of the Veteran's online request or a copy of the return receipt.  Therefore, the Board finds that, while this issue is in remand status, these records should be requested from the Veteran and associated with the claims file.

Moreover, as to the timeliness of the appeal issue, in March 2011 the Veteran requested a personal hearing at the RO.  Therefore, while this issue is in remand status the Veteran should be contacted to see if he continues to desire the hearing and, if so, it should be scheduled.  See 38 C.F.R. § 20.700 (2013).  The Board does not find that these issues should be deferred at the Board level pending clarification of whether a hearing is requested as the issues require the issuance of a SOC prior to any hearing.

As to all the issues on appeal, the Veteran's representative, in the January 2014 brief attempted to waive AOJ review of the additional pertinent evidence that was added to the Virtual VA claims file since the issuance of the February 2010 SOC.  However, the regulations do not permit waiver of AOJ review of pertinent, pre-certification, evidence.  See, for example, 38 C.F.R. §§ 19.31, 20.1304(c) (2013).  Therefore, the Board finds that a remand for AOJ review of this evidence followed by the issuance of a supplemental statement of the case (SSOC) is required.  38 C.F.R. § 19.31.

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  The RO/AMC, after obtaining authorizations from the Veteran, should associate with the claims file any outstanding treatment records of his from Ireland Army Community Hospital, Jewish Hospital, and at Tri Care in Fort Knox.  All actions to obtain the requested records should be documented fully in the claims file.

2.  The RO/AMC should associate with the claims file any outstanding contemporaneous treatment records of the Veteran from the Fort Knox, Louisville, and Grayson VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

3.  As to the claims of service connection for ganglion cysts of the right wrist, right hand, left wrist, and left hand as well as a chronic disability manifested by left hand pain and the claim for a TDIU, the RO/AMC should provide the Veteran with VCAA notice in accordance with the Court's holding in Dingess.

4.  Thereafter, as to the claims of service connection for ganglion cysts of the right wrist, right hand, left wrist, and left hand as well as the claims for a compensable ratings for a left shoulder scar and a left forearm lipoma, after undertaking the above development to the extent possible provide the Veteran with an examination by a dermatologist.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  As to the ganglion cyst on the right wrist, right hand, left wrist, and/or left hand:

i. Does the Veteran currently have a ganglion cyst on the right wrist, right hand, left wrist, and/or left hand and/or any residuals from the cysts/lipoma diagnosed in 1995 while on active duty?

ii.  As to each diagnosed ganglion cyst, is at least as likely as not it is related to or had its onset in service?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that service treatment records in 1995 document complaints and treatment for cysts and/or lipoma on the Veteran's forearms and hands and the claimant is competent and credible to report on the observable symptoms of his disorders since that time even when his treatment records are negative for any such complaints, diagnoses, or treatment.

In providing the requested opinions, the examiner cannot rely exclusively on negative evidence.

b.  As to the left shoulder scar and a left forearm lipoma:

i.  The examiner should provide a detailed description of each disability which description includes the size of the scar/lipoma.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.

5.  Also, as to the claims for higher evaluations for right and left knee disorders, a low back disability, a left shoulder musculoskeletal disorder, a disability of the first MCP joint of the right hand, and bilateral pes planus with plantar fasciitis, provide the Veteran with an orthopedic examination by an appropriate medical professional.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including x-rays, must be accomplished and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  As to the knees, left shoulder, and right hand:

i.  As to each joint, the examiner should conduct complete range of motion studies with specific findings as to flexion, extension, side to side bending, and/or rotation, etc . . . and note at what degree of motion pain exists, if any.

ii.  As to each joint, the examiner should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion, extension, side to side bending, and/or rotation, etc . . .

iii.  As to each joint, the examiner should discuss the presence or absence of any ankylosis.

iv.  As to each knee, the examiner should discuss the presence or absence of any instability and, if present, provide an opinion as to its severity.

v.  As to the low back, the examiner should provide an opinion as to the number of weeks of incapacitating episodes during each 12 month period during the pendency of the appeal, if any.

vi.  As to the low back, the examiner should provide an opinion as to whether it is manifested by unilateral or bilateral radiculopathy and, if so, an opinion as to its severity, as well as any other objective neurologic abnormality?

b.  As to the bilateral pes planus with plantar fasciitis:

i.  The examiner should provide an opinion as to whether the Veteran's service connected disability is manifested by, unilaterally or bilaterally:

I. objective evidence of the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet; 

II.  objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or

III.  objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disorders (i.e., pain, swelling, lost motion, instability, etc.) even when his treatment records are negative for symptoms. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.

6.  Also, as to the claim for compensable evaluations for hypertension and cardiomyopathy, after undertaking the above development to the extent possible provide the Veteran with a heart examination by an appropriate medical professional.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide a detailed description of each disability.  In addition to any other information, the examiner should provide answers to the following questions:

a.  As to the hypertension, the examiner should also provide an opinion as to whether it is manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; the Veteran having a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control; diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; or diastolic pressure predominantly 120 or more.

b.  As to the cardiomyopathy, the examiner should also provide an opinion as to the following:

i.  What is the Veteran's METs at the point that the claimant has dyspnea, fatigue, angina, dizziness, or syncope?

ii.  Does the Veteran's adverse symptomatology include symptomatology more nearly approximating chronic congestive heart failure? 

iii.  Does the Veteran's adverse symptomatology include left ventricular dysfunction with an ejection fraction of less than 30 percent or left ventricular dysfunction with an ejection fraction of 30 to 50? 

iv.  Does the Veteran's adverse symptomatology include evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray?

v. Does the Veteran's adverse disability require continuous medication or a pacemaker required?

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.

7.  Also, as to the claim for a compensable evaluation for erectile dysfunction, after undertaking the above development to the extent possible provide the Veteran with an examination by an appropriate medical professional.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an opinion as to whether the Veteran's adverse symptomatology equates to deformity of the penis with loss of erectile power.  A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.

8.  Also, as to the claim for a TDIU, after undertaking the above development to the extent possible provide the Veteran with a VA examination, to be conducted, if possible, by a vocational specialist.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

9.  After undertaking any other needed development, the RO/AMC should readjudicate the service connection and rating claims that have been appealed, including the claim for a TDIU.  As to all the rating claims, this adjudication should consider if staged ratings are warranted under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant the laws and regulations including those governing a TDIU, as well as citation to all evidence added to the claims file since the February 2010 SOC, including the VA treatment records added in March 2013.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

10.  As to the timeliness of the appeal issue, the RO/AMC should contact the Veteran and ask that he provide VA with copy of the return receipt for his June 2010 VA Form 9.  All actions to obtain the requested records should be documented fully in the claims file.

11.  As to the timeliness of the appeal issue, the RO/AMC should request and associate with the claims file a copy of the Veteran's on line request and any reply from VA using the ID number he provided.  All actions to obtain the requested records should be documented fully in the claims file.

12.  As to the timeliness of the appeal issue, the RO/AMC should issue a SOC.  If, and only if, the Veteran files a timely substantive appeal as to this issue, it should be returned for review by the Board.

13.  As to timeliness of the appeal issue, if he perfects an appeal, the RO/AMC should contact the Veteran and inquire if he still desires a RO hearing and, if so, the hearing should be scheduled.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


